370-/3
                                       ELECTRONIC RECORD

CCA #       14-12-00586-CR                             OFFENSE Aggravated Sexual Assault



            Michael Joseph Snowden v. The State of
STYLE:      Texas                                      COUNTY       Harris




TRIAL COURT:              179th District Court                                               MOTION


TRIAL COURT #:            1285227                          FOR REHEARING IS:


TRIAL COURT JUDGE:       Judge, 179th District Court       DATE:

DISPOSITION:                                                 iGE:

DATE:               V3/i4//*l                          "
JUSTICE:.                              pci^T
                                      PC

PUBLISH:                             DNP:




CLK RECORD                                                 SUPP CLK RECORD _   \wl-
RPT RECORD:                                                SUPPRPT RECORD_
                                                                                 Ik
STATE BR:                                                  SUPP BR             /!/,
APP BR:                                                    PROSE BR
                                                                               m£
                              IN THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                          CCA#
                                                                             vie -13
            SJ-g+e?c,            Petition                   DiSDOsition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:
 •$*
DATE: /4*fU & 'ZGW                                          SIGNED:                    PC:

JUDGE:       Pc>                                            PUBLISH:                  DNP:

                    MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                    ON

JUDGE:                                                      JUDGE: